Citation Nr: 1715796	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for arthritis of the thoracic (dorsal) spine, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for arthritis of the cervical spine, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2001 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Board denied service connection for cervical and dorsal spine arthritis and the claim for an increased rating for a lumbar spine disability in a June 2004 decision, which was subsequently vacated.  The Board remanded the claims in February 2005 and denied the appeal in a February 2006 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and the Court remanded the matter for action consistent with a October 2006 Joint Motion for Remand.  The Board remanded the appeal in June 2007 and April 2012 for additional development.  Additionally, in the April 2012 decision, service connection for hypertension and peripheral neuropathy were added to the appeal.  

In May 2012, the RO granted a 100 percent rating for PTSD and special monthly compensation effective August 5, 2005.  Thus, it is not necessary for the Board to consider whether a total disability rating based on individual unemployability (TDIU) has been raised on appeal.  Additionally, in May 2016, the RO granted service connection for left lower extremity radiculopathy, claimed as peripheral neuropathy, and this was stated to be a full grant of the benefit sought on appeal for this issue.  The Veteran did not appeal the assigned rating or the effective date for the grant of service connection; therefore, that issue is not on appeal before the Board.

The Board finds that the agency of original jurisdiction has substantially complied with development requested in June 2007 and April 2012 remand orders, and Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. For the rating period prior to September 26, 2003, the Veteran was in receipt of the maximum available rating under Diagnostic Code 5292 for a lumbar spine disability.

2.  For the rating period both prior to and from September 26, 2003, the Veteran's lumbar spine disability did not approximate unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

3.  For the entire rating period on appeal, a lumbar spine disability has not resulted in intervertebral disc syndrome with pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief; or with incapacitating episodes requiring bedrest prescribed by a physician, having a total duration of at least six weeks or more during any 12 month period.

4.  The Veteran had chronic cervical and thoracic spine symptoms in service and continuous symptoms after service separation.

5.  The Veteran did not have chronic symptoms of hypertension in service and continuous symptoms after service separation, and hypertension did not manifest to a compensable degree within one year of separation from service.

6.  Currently diagnosed hypertension was not incurred in service, and is not secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for an increased rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3 , 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5291 (in effect prior to September 26, 2003) and Diagnostic Code 5242 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a thoracic spine arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for hypertension, to include as secondary to  service-connected PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that March 2001, June 2008, September 2007, July 2008, June 2008, January 2009, and March 2010 VCAA notice letters provided adequate notice to the Veteran addressing both his increased rating and service connection claims.  

Pursuant to an October 2006 Joint Motion for Remand, the appeal was remanded in June 2007 for additional VCAA notice and for a request for outstanding private treatment records previously identified by the Veteran during a hearing.  The Board finds that additional VCAA notice issued in January 2009 was responsive to the terms of the Joint Motion for Remand, and in addition to providing a detailed explanation of the types of evidence necessary to substantiate the Veteran's claim, he was asked to identify any other evidence or information in support of his claim, and was asked to provide VA with any evidence in his possession that pertains to his claim.  Additionally, consistent with the Joint Motion for Remand, the January 2009 notice letter specifically requested that the Veteran provide separate, completed authorization and consent forms (VA From 21-4142) Dr. A.P., Dr. Z., and Dr. R.B. so VA could request these records.  The Veteran was informed that he could obtain these records himself and send them to VA to help expedite his claim.  The Veteran acknowledged receipt of the January 2009 notice letter in February 2009, but did not submit the requisite authorization and consent forms to obtain treatment records from Dr. A.P., Dr. Z., or Dr. R.B., and instead, indicated in his VCAA notice response that he had no other information or evidence to give VA to substantiate his claim.  The Board finds, therefore, that the AOJ substantially complied with the Board's remand instruction in attempting to get authorizations to request the Veteran's private treatment records.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)

The Board notes that the record does include a statement from Dr. A.P. dated in 1985 which describes the Veteran's lumbar spine treatment in 1985, as well depositions taken from Dr. A.P. in 1977 and from Dr. R.B. 1978.  In these depositions, the Veteran's physicians provided detailed statements describing the Veteran's post-service cervical and lumbar spine complaints and treatment from 1976 to 1977.  Moreover, because the Board is granting the Veteran's claim for cervical and thoracic spine arthritis, and because private treatment records from Dr. A.P., Dr. Z., and Dr. R.B., identified in the Veteran's June 2002 DRO hearing, were stated by the Veteran to pertain to treatment in the 1970s, they predate the relevant appeal period for the Veteran's increased rating claim.  

Because the Board is granting service connection for cervical and dorsal spine disabilities in this case, the Board finds further discussion of VA's duties to assist the Veteran is not necessary in addressing these claims.  With respect to the Veteran's increased rating claim and the claim for service connection for hypertension, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations and opinions, SSA medical records, and the Veteran's statements.  The Veteran was afforded multiple VA examinations to evaluate his lumbar spine disability.  The Board finds that the examinations obtained are adequate because they were performed by medical professionals, were based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran, and adequately address the relevant rating criteria in this case.  

The Board remanded the appeal in April 2012 to obtain VA examinations and opinions to address service connection for hypertension and to obtain an updated VA examination of the spine.  The Board finds that the February 2016 VA examinations and an July 2016 supplemental medical opinion adequately address the Veteran's current diagnoses, adequately address questions asked on remand, and include adequate rational for the medical opinion rendered as to service connection based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disabilities have been met. 38 C.F.R. § 3.159 (c)(4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The RO granted an increased rating for the Veteran's lumbar spine disability during the pendency of the appeal, creating a staged rating.  The Board finds that a staged rating is appropriate for the evaluation of lumbar spine spondylolisthesis with degenerative disc disease.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran is in receipt of a 40 percent rating for his lumbar spine disability for the entire rating period.  His lumbar spine disability is being evaluated for the rating period beginning on July 28, 2000.  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104 (c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  Prior to September 26, 2003, he was rated under Diagnostic Code 5292 and from September 26, 2003, he was rated under the amended diagnostic criteria, Diagnostic Code 5242.

During the applicable rating period, substantive changes were made to the portion of the Rating Schedule that addresses spine disease, including intervertebral disc syndrome, effective on September 23, 2002.  See 67 Fed. Reg. 54,345 -349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003. 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); 38 C.F.R. § 4.71a.  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  The Board finds that during the rating period prior to September 23, 2003 the applicable Diagnostic Codes for rating the Veteran's service-connected lumbar spine disability has not changed in substance. 

Diagnostic Code 5289, in effect prior to September 26, 2003, assigns a 40 percent evaluation for favorable ankylosis of the lumbar spine, and a maximum 50 percent evaluation for unfavorable ankylosis of the lumbar spine.  Id.  

Diagnostic Code 5292, in effect prior to September 26, 2003, assigns a maximum 40 percent evaluation with severe limitation of motion of the lumbar spine.  Id. 

Under Diagnostic Code 5293, which was in effect prior to September 23, 2002, a 40 percent evaluation is warranted for intervertebral disc syndrome where the where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

The revised General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: a 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2016).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis). 

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a (2016).

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior, the Veteran's lumbar spine disability has been manifested at least 20 degrees forward flexion in the thoracolumbar spine with painful motion,  but not ankylosis of the entire lumbar or thoracolumbar spine.  Additionally, the Board finds that the Veteran did not have intervertebral disc syndrome with pronounced with persistent symptoms compatible with sciatic neuropathy or with incapacitating episodes requiring bedrest prescribed by a physician.

A June 2001 VA examination shows that the Veteran had 30 degrees forward flexion in the thoracolumbar spine with pain starting at 20 degrees.  There were no spasms or deformity.  The Veteran was referred to a neurologist to determine whether he had radiculopathy in the lower extremities.

A July 2001 VA examination identified 20 degrees forward flexion in the spine.  A July 2001 VA neurology examination showed no evidence of lower extremity radiculopathy.  The examiner reasoned that the Veteran's pain did not have the character of radicular pain.  Given the Veteran's injury to the lower legs in service, the examiner suspected that this problem was orthopedic and not neurologic in nature. 

An August 2002 VA orthopedic examination identified 25 degrees forward flexion in the spine, limited by pain.  There was no sciatic notch or tenderness.  Neurological testing in August 2002 showed no signs of radiculopathy, and the VA neurologist instead diagnosed myofascial pain syndrome and femoral neuropathy, unrelated to the low back disability.    

VA treatment records show that the Veteran was treated for chronic pain in the lumbar spine, severe degenerative joint disease, and show that he had complaints of pain radiating into the left leg.  The Veteran had complaints of back pain and left leg pain or left lower extremity radicular symptoms in May 2004, February 2005, and March 2005.    

A February 2007 VA examination identified 25 degrees forward flexion in the thoracolumbar spine with pain throughout range of motion.  Repetitive use caused increased pain, tenderness, fatigability, with no change in range of motion.  The Veteran was stated to have no incapacitating episodes in the last year. 

A June 2009 VA examination shows that the Veteran had 20 degrees forward function in the lower back.  He had increased pain with repetitive use, flare-ups with any attempt at heavy use, painful motion, and tenderness.  A neurological examination showed some numbness and tingling in the lateral aspect of the left thigh.

An April 2010 VA examination showed no evidence of radiculopathy or peripheral neuropathy affecting the lower extremities, and the examiner indicated that the Veteran's lower extremity pain was not the result of his lumbar spine disability.    

A February 2016 VA examination identified 25 degrees forward flexion in the thoracolumbar spine with evidence of pain and additional functional loss due to pain.  The Veteran was able to perform repetitive use testing without additional loss of motion.  There was no ankylosis.  The Veteran was also diagnosed with mild left lower extremity radiculopathy, affecting the sciatic nerve based on mild symptoms of intermittent pain in the left lower extremity.  Symptoms of constant pain were not indicated and paresthesias, dysthesiasis, numbness, and other symptoms in the left lower extremity were not identified.  The VA examiner indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine or episodes requiring bed rest.  

The Board finds that for the entire rating period, the Veteran has been in receipt of the maximum 40 percent rating under Diagnostic Code 5292.  Accordingly, an evaluation in excess of 40 percent is not available under that Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2002).
 
Under the regulations pertaining to disabilities of the lumbar spine prior to September 26, 2003, a maximum 50 percent evaluation is assigned for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  From September 26, 2003, the Veteran's lumbar spine disability may be rated under the General Rating Formula for Diseases and injuries of the spine.  See 38 C.F.R. 
§ 4.71a, Plate V, Diagnostic Code 5242 (2016).  The revised rating criteria provide ratings based on limitation of motion in the thoracolumbar spine.  Under the revised scheduler criteria, a higher 50 percent rating is assigned based on unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent rating is assigned with unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

The Board finds that for the entire rating period both before and after September 26, 2003, an increased rating in excess of 40 percent rating is not warranted for lumbar spine arthritis under Diagnostic Code 5289 or Diagnostic Code 5242.  The evidence of record shows that for the entire rating period, the Veteran had active motion in the lumbar spine with at least 20 degrees forward flexion in the thoracolumbar spine, and despite symptoms related to painful motion, the Veteran was able to complete repetitive motion testing without additional loss of motion.  The Board finds that,the Veteran's lumbar spine disability does not approximate unfavorable ankylosis of the lumbar or thoracolumbar spine to warrant a higher rating at any time during the appeal period.  Note (5) to 38 C.F.R. § 4.71a under the revised criteria defines unfavorable ankylosis as a condition in which the entire thoracolumbar spine is fixed in flexion or extension, where ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  The Veteran's spine was not shown to be in fixed in flexion or extension at any time during the rating period.  Even with consideration of his functional loss due to pain and other factors under DeLuca, the Veteran had active range of motion in the thoracolumbar spine such that his disability does not approximate a higher 50 percent rating based on unfavorable ankylosis of the lumbar or thoracolumbar spine under Diagnostic Codes 5289 or 5242.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5293 or 5243 which contemplate ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  

For the entire rating period, the Veteran's lumbar spine disability has not resulted in pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent relief ; or with incapacitating episodes requiring bedrest prescribed by a physician, having a total duration of at least six weeks or more during any 12 month period to warrant a higher rating under Diagnostic Codes 5293 or 5243.  In that regard, the Veteran has not been diagnosed with intervertebral disc syndrome, and while VA treatment records and examination reflect complaints of radiating pain in the left lower extremity, the Board finds that these symptoms do not approximate a rating based on pronounced intervertebral disc syndrome with persistent symptoms, characteristic pain and demonstrable muscle spasm with little intermittent relief.  Instead, a February 2016 VA examination assessed the Veteran with only mild left lower extremity radiculopathy based on a finding of mild symptoms of intermittent pain.  The VA examination shows that the lower extremity symptoms were not constant or severe.  Earlier VA examinations and findings from VA treatment records similarly do not reflect pronounced or persistent symptoms compatible with sciatic neuropathy with findings such as characteristic pain, demonstrable muscle spasm, or absent ankle jerk, and do not show that the Veteran had little intermittent relief from his symptoms.  For these reasons, the Board finds that the Veteran's lumbar spine disability with left lower extremity radiculopathy does not approximate a rating based on pronounced intervertebral disc syndrome with persistent symptoms and little intermittent relief to warrant a 60 percent rating under Diagnostic Code 5293.  

From September 23, 2002, the Board finds that the Veteran's lumbar spine disability has not resulted in intervertebral disc syndrome with incapacitating episodes, requiring bedrest prescribed by a physician, having a total duration of at least six weeks or more during any 12 month period to warrant a higher 60 percent rating under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  The February 2016 VA examination shows that the Veteran did not have intervertebral disc syndrome, and did not have incapacitating episodes due to intervertebral disc syndrome.  The evidence of record does not otherwise indicate a finding of intervertebral disc syndrome with incapacitating episodes, requiring bedrest prescribed by a physician.  Accordingly, the Board finds a higher rating 60 percent rating is not warranted under Diagnostic Codes 5243.

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 
38 C.F.R. § 4.71a, Note (1).  In this case, the Veteran is separately service connected for left lower extremity radiculopathy, claimed as peripheral neuropathy, and the Veteran has not appealed the December 2016 rating decision addressing that disability; therefore, the Board finds that left lower extremity radiculopathy is not a subject of the current rating decision.  Additionally, the Board finds that the weight of the evidence does not identify current neurological impairment in the right lower extremity secondary to a lumbar spine disability at any time to warrant a separate rating based on right lower extremity neurological manifestations.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for the lumbar spine based on limitation of motion and function, to include as due to flare-ups of pain, weakness, fatigability, and based on incapacitating episodes due to intervertebral disc syndrome.  The rating criteria also allows for separate ratings for neurological manifestations, such as radiculopathy.  The Veteran's lumbar spine disability is characterized by limitation of motion in the lumbar spine, pain, radiculopathy, and reported incapacitating episodes.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected lumbar spine disability, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran such as difficulty with ambulation, performing activities of daily living, and the need for rest during flare-ups of pain are specifically contemplated by the criteria discussed above, and this includes the effect of his disability on occupational or daily functioning.  While the Veteran is shown to be unemployable due to his back disability, the Board finds that this is adequately considered by his TDIU rating which was granted during the course of the appeal.  In the absence of exceptional factors associated with the lumbar spine, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Moreover, the record shows that the Veteran is currently in receipt of a total 100 percent disability rating with special monthly compensation, which the Board finds adequately addresses any combined effect or collective impairment due to his service-connected disabilities.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis and hypertension are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b)  provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Cervical and Thoracic Spine Disabilites 

The Veteran contends that his cervical and dorsal spine disabilities are secondary to an in-service motorcycle accident and are related to his service-connected lumbar spine disability.  He contends that he injured his head and back in service, that he sought treatment shortly after service, and contends that his cervical spine and upper back symptoms have been chronic since service. 

The Veteran has currently diagnosed degenerative disc disease in the cervical and thoracic, or dorsal, spine.  See VA treatment records and VA examinations dated in July 2001, June 2009, and February 2016.

The weight of the evidence shows that the Veteran had chronic cervical and thoracic spine symptoms in service and continuous symptoms after service separation.  Service treatment records show that the Veteran was treated for injuries sustained in a motorcycle accident in January 1974.  While the Veteran's treatment focused on fractures to the right and left tibia and an injury to the right elbow, the Veteran also complained of back pain and he has reported having cervical and thoracic spine symptoms present since service.  

The record shows that approximately one year after service separation, in October 1976, the Veteran provided a detailed statement addressing injuries sustained in the in-service motorcycle accident in a court deposition.  The Veteran described being thrown off of his motorcycle in the accident, and reported that he was later taken to the emergency room where he was treated for injuries to his legs, arm, and back.  

In a June 2009 statement, the Veteran reported that pain in his back began after the in-service accident and reported that he sought treatment for his spine disability shortly after discharge.  The Board finds that the Veteran is credible in identifying the post-service treatment, and this is supported by court depositions from his physicians.  In a March 1977 deposition, Dr. A.P., a specialist in physical medicine and rehabilitation, reported that he first treated the Veteran in November 1976 for low back problems.  The deposition shows that in addition to low back pain, the Veteran reported stiffness in his neck present since his in-service motorcycle accident.  While the Veteran was treated primarily for his lumbar spine, Dr. A.P. also identified narrowing of the C5-6 disc space on x-rays, and stated that there may have been an injury to the C5-6 disc space.  Dr. A.P. related all of the Veteran's identified diagnoses during the deposition to the in-service injury.  

A January 1978 deposition from Dr. R.B. indicates that he first saw the Veteran in June 1977 for low back pain and he opined that the Veteran's motorcycle accident precipitated his signs and symptoms, which included arthritis in the lumbar spine.  Dr. R.B. did not recall any cervical findings on a myelogram and diskogram done of the spine, but did recall that the Veteran was treated by Dr. A.P. for cervical strain and cervical disc syndrome.  While Dr. R.B. indicated in the deposition that the cervical condition did not evolve further as they did not get into any cervical disc problems or complaints, the Board finds that cited narrowing in the cervical spine shown on x-rays from Dr. A.P. would not have resolved. 

During a September 1991 VA examination, the Veteran reported having both persistent low back and middle back pain and identified VA treatment for the back pain since 1987.  September 1991 VA x-rays of the dorsal spine showed arthritic changes with scoliosis of the upper dorsal spine and kyphoscoliosis.  The Veteran was diagnosed with arthritis with kyphoscoliosis.  

VA treatment records dated in 1993 show that the Veteran reported pain in both the lower and upper back, and the Veteran reported pain in the mid-dorsal area, present for the last 20 years.  July 1993 x-rays showed degenerative changes in the thoracic spine.  December 1996 VA x-rays identify narrowing of the disks in the thoracic spine, "probably related to old trauma."  A June 2001 VA x-ray identified diagnoses of cervical and dorsal arthritis, etiology unknown.  

Private treatment records from Ohio Sports and Spine Institute dated in July 2007 also show that the Veteran related his cervical and thoracic spine complaints as being present since an in-service motor vehicle accident.  Dr. J.C. found it impressive that radiological findings showed that the Veteran had moderate osteoarthritic changes in the cervical spine with neuroforaminal spur formation at numerous areas, but despite this, the cervical spine was not one of the Veteran's major complaints.  When asked by the Veteran if his motor vehicle accident of 32-years prior played a role in arthritis progress, Dr. J.C.'s answer to him was an "absolute yes."  Dr. J.C. additionally noted that this was cumulative with any other trauma that he has had throughout his entire life.  With regard to his cervical and thoracic arthritis, Dr. J.C. noted, however, that it played no more of a significant role than the wear and tear of normal life as evidenced by the Veteran's successful post-service career.  

The Veteran has reported chronic cervical and thoracic spine symptoms present in service and present continuously since service, and these reports have been consistent in the record, to include in statements to made to medical treatment providers for treatment purposes.  Thus, the Board finds that the Veteran's statements are credible.  The Veteran was assessed with narrowing in the disc space of the cervical spine in 1976, just over a year after service separation after complaining of neck pain due to an in-service accident, and was assessed with cervical sprain and cervical disc syndrome in 1977.  The Veteran's orthopedic physician indicated that his motorcycle accident played a role in the development of arthritis, and while he indicated that this was not a significant role with regard to his cervical and thoracic spine, given the Veteran's absence of complaints or post-service occupational impairment, the Board finds that it, nonetheless, was stated contribute to the condition.  Notably, the Veteran's cervical spine complaints were not his primary complaints despite significant findings of arthritis in July 2007.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the service connection for both cervical and thoracic spine arthritis is warranted based on the presumptive provision of 38 C.F.R. §  3.303 (b).

While there are July 2001, June 2009, and February 2016 VA opinions which indicate that there is no nexus between the Veteran's cervical and thoracic spine disabilities and service, none of these opinions consider the Veteran's treatment and pathology for thoracic and cervical spine disabilities shown from 1976 1991, to include x-ray findings with regard to narrowing of the C5-6 disc space in 1976 and contemporaneous diagnoses of cervical strain and cervical disc syndrome provided by Dr. A.P. prior to referral of the Veteran's disability to Dr. R.B. in 1977.  Instead, the opinions are largely based on an absence of treatment for cervical and thoracic spine disabilities shown post-service, inconsistent with this Veteran's history of treatment.  Accordingly, the Board finds that these opinions are inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed cervical and thoracic spine disabilities are related to service by a finding of continuity of symptomatology under 38 C.F.R. §  3.303 (b), a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. §  3.303 (d) is not necessary, and the Board need not further address the question of secondary service connection.   For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for cervical spine and thoracic spine arthritis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102  (2016).

Service Connection for Hypertension

The Veteran contends that service connection for hypertension is warranted as secondary to service-connected PTSD.  The Veteran has currently diagnosed hypertension.  See VA and private treatment records dated from 2002 to present and VA examinations dated in April 2010 and February 2016.  

The Board finds that symptoms of hypertension were not chronic in service and continuous since service separation.  Service treatment records do not identify a diagnosis of hypertension in service or shortly after service separation and the Veteran was not evaluated for high blood pressure at any time in service.  
Additionally, hypertension was not shown to have manifested within one year of service separation.  Instead, the earliest diagnosis of hypertension shown by the record was in private treatment records dated in 2002, and the Veteran reported having been diagnosed with hypertension approximately 10 years prior during both April 2010 and February 2016 VA examinations, indicating an onset well after service separation in 1975.

The weight of the evidence shows that hypertension is not secondary to service-connected PTSD.  An April 2010 VA opinion and May 2010 addendum, and a July 2016 VA medical opinion show that hypertension is less likely than not related to PTSD, and it is less likely than not that hypertension is caused or aggravated PTSD.  Based on examination of the Veteran and a review of the record, the April 2010 VA examiner noted that while the Veteran could have increased elevations in blood pressure readings with PTSD flare-ups, it was less likely than not that hypertension was related to PTSD. No change in the opinion was indicated in the May 2010 addendum.  The more recent July 2016 VA opinion was based on an earlier February 2016 examination of the Veteran, and addressed the question of  secondary service connection on the basis of both causation and aggravation.  

The July 2016 opinion shows that it is less likely than not that hypertension was caused or aggravated PTSD.  The 2016 VA examiner reasoned that the Veteran was diagnosed with essential hypertension, which by definition, is hypertension without a known secondary cause.  The examiner stated that there was a lack of evidence showing that the Veteran's hypertension was caused by PTSD. Also, there was a lack of evidence showing that the hypertension was aggravated (permanently worsened) by the PTSD because his blood pressure readings recorded in VA treatment records had been stable since 1997.  The examiner stated, therefore, that there was no evidence of aggravation.  The Board finds that the most recent July 2016 opinion adequately addressed the questions of whether hypertension was caused or aggravated by service-connected PTSD and included adequate rational for the opinion rendered based on a review of the record.  The April 2010 and May 2010 opinions do not otherwise show that hypertension was caused by PTSD, and tend to indicate that there would be only temporary increases in blood pressure with flare-ups of PTSD. 

The Board finds that the evidence of record also does not otherwise tend to establish a nexus between currently diagnosed hypertension and service, or to service-connected PTSD.  For these reasons, the Board finds that the weight of the evidence is against the claim service connection for hypertension, to include as secondary to service-connected PTSD.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

For the entire rating period, an increased rating in excess of 40 percent rating for lumbar spine arthritis is denied.   

Service connection for arthritis of the thoracic (dorsal) spine is granted. 

Service connection for arthritis of the cervical spine is granted.  

Service connection for hypertension is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


